In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 19-930V
                                        UNPUBLISHED


    MELODY MASSI,                                           Chief Special Master Corcoran

                        Petitioner,                         Filed: October 16, 2020
    v.
                                                            Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                 Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                         Table Injury; Influenza (Flu) Vaccine;
                                                            Shoulder Injury Related to Vaccine
                       Respondent.                          Administration (SIRVA)


Paul R. Brazil, Muller Brazil, LLP, Dresher, PA, for petitioner.

Adriana Ruth Teitel, U.S. Department of Justice, Washington, DC, for respondent.

                                   RULING ON ENTITLEMENT 1

       On June 26, 2019, Melody Massi filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq. 2 (the
“Vaccine Act”). Petitioner alleges that she suffered a shoulder injury related to vaccine
administration (“SIRVA”) Table injury as a result of an influenza (“flu”) vaccination
received on October 20, 2016. Petition at 1. The case was assigned to the Special
Processing Unit of the Office of Special Masters.

       On October 13, 2020, Respondent filed his Rule 4(c) report in which he concedes
that Petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report at
1. Specifically, Respondent indicates that


1 Because this unpublished ruling contains a reasoned explanation for the action in this case, I am required
to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the ruling will be available to anyone with access to the internet. In accordance
with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree that
the identified material fits within this definition, I will redact such material from public access.

2 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease

of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
      DICP has concluded that petitioner’s medical course is consistent with
      SIRVA as defined by the Vaccine Injury Table and corresponding
      Qualifications and Aids to Interpretation. Specifically, petitioner had no pre-
      vaccination history of pain, inflammation, or dysfunction of her left shoulder;
      pain occurred within 48 hours after receipt of an intramuscular vaccination;
      pain and reduced range of motion were limited to the shoulder in which the
      vaccine was administered; and, no other condition or abnormality, such as
      brachial neuritis, has been identified to explain petitioner’s shoulder pain.
      42 C.F.R. §§ 100.3(a) & (c)(10).

Id. at 7. Respondent further agrees that “based on the medical records outlined above,
petitioner suffered the residual effects of her condition for more than six months.
Therefore, based on the record as it now stands, petitioner has satisfied all legal
prerequisites for compensation under the Act. See 42 U.S.C. § 300aa-13(a)(1)(B); 42
U.S.C. § 300aa-11(c)(1)(D)(i).” Id.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                  s/Brian H. Corcoran
                                  Brian H. Corcoran
                                  Chief Special Master




                                            2